Citation Nr: 0111790	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  96-35 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

I.  Whether the June 17, 1970 rating decision wherein the RO 
denied entitlement to service connection for a disability of 
the back constituted clear and unmistakable error (CUE).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the back.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
March 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

The representative in March 2001 raised claims of entitlement 
to a total disability rating for compensation purposes on the 
basis of individual unemployability, and an increased rating 
for post-traumatic stress disorder.  As these claims have 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicatory action.  
Godfrey v. Brown, 7 Vet. App. 398 (1993).  


FINDINGS OF FACT

1.  The June 17, 1970 rating decision wherein the RO denied 
entitlement to service connection for a disability of the 
back was not appealed; a claim of CUE in the decision to deny 
service connection was initially filed in 1997.

2.  The rating decision of June 17, 1970 wherein the RO 
denied entitlement to service connection for a disability of 
the back did not contain any kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.

3.  The evidence regarding a disability of the back received 
since the June 1970 RO decision bears directly or 
substantially upon the issue at hand, is not essentially 
duplicative or cumulative in nature, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The June 17, 1970 rating decision wherein the RO denied 
entitlement to service connection for a disability of the 
back did not constitute CUE.  38 U.S.C.A. §§ 310, 311, 353, 
4005 (in effect in 1970); 38 C.F.R. §§ 3.1(q), 3.103, 3.104, 
3.105, 19.109, 19.112, 19.113, 19.118, 19.120, 19.153 
(1970). 

2.  Evidence received since June 1970 decision wherein the RO 
denied the veteran's claim of entitlement to service 
connection for a disability of the back is new and material, 
and the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the June 17, 1970 rating 
decision wherein the RO denied 
entitlement to service connection for a 
disability of the back constituted CUE.

Factual background

On the June 1966 medical examination for entry into military 
service, asymptomatic lordosis, L1 was reported on the 
clinical evaluation and in the summary of defects and 
diagnoses.  The spine was marked as abnormal on the clinical 
evaluation.  Medical history he provided gave no history of 
recurrent back pain.  Torticollis probably secondary to 
Compazine was reported in a June 1968 clinical record entry.  
On one occasion in April 1969, the impression of low back 
strain was given for his complaint of two days of low back 
pain that increased with range of motion.  

On the March 1970 medical examination for separation, 
asymptomatic lordosis, L1 was reported with a normal spine on 
the clinical evaluation.  A handwritten notation mentioned an 
injury to the low back and knees in Vietnam "not recorded 
because in combat zone. Needs evaluation."  

In April 1970 VA received the veteran's claim of entitlement 
to service connection for a back condition that he said was 
caused during a rocket attack in Vietnam.  During VA 
hospitalization in 1970 an orthopedic examiner reported 
normal spine bends without evidence of muscle spasm, no 
atrophy and straight leg raising to 90 degrees bilaterally 
without back or leg pain.  X-rays were interpreted as 
essentially normal.  The examiner felt that he could have 
some fibrositis that was aggravated by poor posture and 
obesity. 

In the hospital summary that showed the diagnosis of 
fibrositis of the back and knees, it was reported that he had 
hyperextended his back when he jumped into a foxhole and 
landed on his face.  It was reported that the pain was mainly 
across the lumbar spine and that the back hurt when he drove 
a lot, when it was cold and when he arose in the morning.  
The report noted that x-ray of the lumbosacral spine showed 
no evidence of bone or joint pathology, but the fifth 
interspace was much narrower than the fourth.  The orthopedic 
examiner's findings were repeated in the hospital summary.

The RO on June 17, 1970 issued a rating decision that denied 
service connection for lordosis, L1 with fibrositis on the 
basis that it had preexisted military service and had not 
been aggravated by such service.  The RO sent the June 1970 
notice letter to the veteran at his address of record that 
advised him a back disability was not due to service.  He was 
next heard from in 1979. 

Regarding CUE, the veteran testified in 1997 that the 
presumption of soundness should have been applied, that he 
had no problems before entering military service, and that 
lumbosacral strain was reported in service records 
(Transcript 1-5).

In March 1997 he wrote in addition to hearing arguments that 
the discharge examination clearly noted an injury in Vietnam, 
that he has complained of lower back pain to the present, and 
that the initial VA examination did not give due 
consideration in evaluating his pain and discomfort, and was 
concerned more with x-ray findings.  He asserted that the x-
ray of the lumbosacral spine obtained in 1970 clearing showed 
the fifth interspace was much narrower than the fourth.  The 
veteran said he believed the April 1969 notion was of 
lumbosacral strain, chronic in nature.  He said he did not 
believe the RO contacted the service department to obtain all 
necessary information to examiners and thus did not fulfill 
its duty to do so.

In April 1999 the RO received inpatient records from the 1970 
VA hospitalization.  That contained essentially the same 
history regarding the back as reported in the final summary.  
A system review noted the back pain did not radiate down the 
legs or in the chest, but that occasionally jerking would 
aggravate the back pain.  Physical examination noted a little 
persistent straightening when he bent forward with fingers 
coming to one inch from the ground.  There was some 
tenderness over the lumbar spine, no muscle spasm and Lasegue 
was negative to almost 90 degrees on both sides.  

The veteran's representative argued that the RO committed CUE 
when it misframed the issue and limited the scope of inquiry 
to whether the veteran's lordosis had increased in severity.  
The attorney argued that all elements needed to sustain CUE 
are present since the RO ignored the principles of direct 
service connection, and service connection under continuity 
of symptomatology in the face of evidence that the veteran 
had a different injury.  The error was undebatable for if the 
RO had considered the notation on the separation examination 
made in the same year as an injury in service, it would have 
been required to award service connection.


Criteria

Initially, the Board notes that the June 17, 1970 rating 
decision was not appealed and that the decision is final.  
38 U.S.C.A. § 4005 then in effect.

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2000), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  Previous determinations which are final 
and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a), in accord 38 C.F.R. §§ 3.104 and 3.105, in effect 
on June 17, 1970.

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1153 (West 1991); in accord 
38 U.S.C.A. §§ 310, 353 in effect in 1970.

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; in accord 
38 U.S.C.A. § 311 in effect in 1970.



Direct service connection; wartime and peacetime. (a) 
General. The basic considerations relating to service 
connection are stated in Sec. 3.303. The criteria in this 
section apply only to disabilities which may have resulted 
from service in a period of war or service rendered on or 
after January 1, 1947.

(b) Presumption of soundness. The veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. Only such 
conditions as are recorded in examination reports are to be 
considered as noted.

(1) History of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease. They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.

(2) History conforming to accepted medical principles should 
be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.



(3) Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact. Other evidence will be 
considered as though such statement were not of record.  

(c) Development. The development of evidence in connection 
with claims for service connection will be accomplished when 
deemed necessary but it should not be undertaken when 
evidence present is sufficient for this determination. In 
initially rating disability of record at the time of 
discharge, the records of the service department, including 
the reports of examination at enlistment and the clinical 
records during service, will ordinarily suffice. Rating of 
combat injuries or other conditions which obviously had their 
inception in service may be accomplished pending receipt of 
copy of the examination at enlistment and all other service 
records.

(d) Combat. Satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.
38 U.S.C. 354(b))

(e) Prisoners of war. Where disability compensation is 
claimed by a former prisoner of war, omission of history or 
findings from clinical records made upon repatriation is not 
determinative of service connection, particularly if evidence 
of comrades in support of the incurrence of the disability 
during confinement is available. Special 
attention will be given to any disability first reported 
after discharge, especially if poorly defined and not 
obviously of intercurrent origin. The circumstances attendant 
upon the individual veteran's confinement and the duration 
thereof will be associated with pertinent medical principles 
in determining whether disability 
manifested subsequent to service is etiologically related to 
the prisoner of war experience.  38 C.F.R. § 3.304 (1970).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306 
(1970).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a); in 
accord 38 C.F.R. § 3.104(a) (1970).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q) (1970).

The claimant will be notified of any decision affecting the 
payment of benefits or granting relief.  Notice will include 
the reason for the decision and the date it will be 
effectuated as well as the right to a hearing...The 
notification will also advise the claimant of his right to 
initiate an appeal by filing a Notice of Disagreement...the 
notice will advise him of the periods in which an appeal must 
be initiated and perfected.  38 C.F.R. § 3.103 (1970).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if an appeal is not perfected as prescribed in 
Rule 18 (§ 19.118).  38 C.F.R. § 19.153 (1970).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200, in accord 38 C.F.R. § 19.112 (1970).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302, in accord 38 C.F.R. § 19.118 
(1970).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  

While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  

For example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear. 38 C.F.R. §  20.201, in accord 38 C.F.R. § 19.113 
(1970)

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  

In that case, the Notice of Disagreement or Substantive 
Appeal must be filed with the Department of Veterans Affairs 
office which has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300, in accord 38 C.F.R. § 19.120 
(1970).

The claimant and the representative, if any, will be informed 
of the right to initiate an appeal and the time within which 
to do so, the right to a personal hearing and the right to 
representation.  This information will be included in each 
notification of a determination of entitlement or 
nonentitlement to Veterans Administration benefits by the 
agency of original jurisdiction.  38 C.F.R. § 19.109 (1970).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).


Analysis

A final decision disallowing a claim may be revised based 
upon a showing of CUE in a prior decision by the Secretary or 
the Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, or 
reopened based upon submission of new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  

The Board has not overlooked the potential application of the 
recently enacted VCAA of 2000 [Pub. L. No. 106-475, 114 Stat. 
2096 (2000)], but finds the record is adequate for a 
determination on this matter.  The Board notes that the 
review is limited to evidence of record at the time of the 
challenged RO decision as applied to the then-extant 
provisions of law with respect to the presumptions of sound 
condition and aggravation.  

In essence, the appellant argues that the RO in 1970 
committed CUE when it failed to grant service connection in 
accord with applicable law for a disability of the back 
having had before it service medical records and a current VA 
examination. 

Initially, the Board believes it is important to recognize 
what constitutes clear and unmistakable error and what does 
not.  CUE is a very specific and rare kind of error of fact 
or of law that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  In essence it is undebatable 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 

Further, review for clear and unmistakable error in a prior 
RO decision must be based on the record and the law that 
existed when that decision was made.  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  



For example, changed diagnosis, failure to fulfill the duty 
to assist and a disagreement as to how the facts were weighed 
or evaluated are not examples of CUE.  Nor does CUE include 
the otherwise correct application of a statute or regulation 
where, subsequent to the RO decision, there has been a change 
in the interpretation of the statute or regulation.  "It must 
be remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

There is no argument that the veteran did not receive notice 
of the determination and appeal rights as provided in the 
regulations in effect at that time.  The RO issued a letter 
in June 1970 that provided the essential elements of notice 
as contemplated in the regulations then in effect.  

The notice letter explained that a written notice of 
disagreement was necessary to begin the appeal process.  That 
element not having been completed, the 1970 decision became 
final.  There were no formal "reasons and bases" 
requirement placed on the RO at the initial notice stage or 
elsewhere in the extant regulatory framework.  

The Board finds that the record does not disclose any basis 
for rendering the 1970 decision nonfinal in the absence of 
CUE on account of grave procedural error, or to apply the 
doctrine of equitable tolling.  There are currently two 
statutorily authorized means to obtain reevaluation of a 
final VA benefit decision through CUE or submission of new 
and material evidence.  

The Board observes that Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) created a nonstatutory means to obtain review of a 
previously denied claim, holding that while a breach of the 
duty to assist is not the type of error that can provide the 
basis for a CUE claim in accordance with this Court's case 
law, in cases of grave procedural error, RO or Board 
decisions are not final for purposes of direct appeal.  Id. 
at 1333.  



The VA Claims Court, interpreting the reach of Hayre in 
Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that: 

Not only do we believe that Hayre does not require 
that a "garden variety" breach of VA's duty to 
assist, in the development of a claim that is well 
grounded, be construed as tolling the finality of 
an underlying RO decision, but we also believe that 
it would be unwise for this Court to extend Hayre 
to encompass such a duty-to-assist violation.  At 
some point, there is a need for finality within the 
VA claims adjudication process; thus, the tolling 
of finality should be reserved for instances of 
"grave procedural error"--error that may deprive a 
claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation.

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  

Other examples of grave procedural error referred to in Tetro 
were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure 
to provide a statement of the case after receiving a notice 
of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  None of these 
apply to the facts at hand.  Nor does the Board need to 
discuss equitable tolling which is another potential means of 
obtaining such review as discussed in Bailey v. West, 160 
F.3d 1360 (Fed. Cir. 1998), as the facts do not warrant its 
application.

The correct facts of record as they were known at the time of 
the RO's June 1970 decision revealed that during active duty 
the veteran manifested symptoms of lower back pain on one 
occasion.  He was found to have asymptomatic lordosis, L1, at 
the time he entered service, and when he left military 
service.  The record showed he was found to have a normal 
spine on the separation examination.  

The information from the service medical records was reviewed 
with the history and assessment of his back after VA examined 
him and this evidence collectively provided the basis for the 
RO determination.  The RO reviewed the service medical 
records and VA examined him.  The orthopedic examination was 
equivocal as to whether he had any chronic disability in view 
of the examiner's finding that he "could have some 
fibrositis".  The examiner did not report any low back 
strain, but did implicate posture and obesity as aggravating 
factors.  There was no other evidence referred to in the 
initial VA benefit application or VA medical reports.   

The rationale for the June 17, 1970 RO decision has been 
reported previously.  Clearly, the decision was supported by 
and consistent with the evidence then of record.  The 
military history and VA record was reviewed by the RO.  There 
was no confirmed diagnosis of a back disability that could 
not have reasonably been accounted for in the presentation of 
the lumbar lordosis noted at the military separation and 
entry medical examinations.

The veteran's arguments requiring some discussion of the 
current legal standard for VA adjudication of claims that 
turn on the presumption of soundness appears in Gahman v. 
West, 13 Vet. App. 148 (1999); Vanerson v. West, 12 Vet. App. 
254 (1999) and Miller v. West, 11 Vet. App. 345 (1998).  The 
applicable law and regulations in effect in 1970 are in 
accord with the current regulations that provide that VA must 
demonstrate through clear and unmistakable evidence that the 
veteran had a preexisting back disability to rebut the 
presumption of soundness to which he is entitled.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

Such evidence is undebatable evidence, that is, evidence that 
cannot be misinterpreted or misunderstood.  The determination 
requires that all evidence of record be considered.  
Vanerson, 12 Vet. App. at 258-59, 261.  
It is well established that recorded history from a claimant 
relied on by a medical board without contemporaneous clinical 
evidence, mention of a diagnosis or examination is not clear 
and unmistakable evidence to rebut the presumption of 
soundness.  Gahman, 13 Vet. App. at 150-51; Miller, 11 Vet. 
App. at 348.  The RO here appears to have relied on the 
medical evidence recorded at entry and separation by medical 
examiners independent of any history and reasonably 
interpreted it as establishing the presence of a back 
disability before service.  

In addition, the RO rating board could attach significance to 
the VA physician's conclusion that did not find back strain 
mentioned in service, the normal spine at separation and the 
equivocal VA examination report.  In essence there was 
probative evidence in the contemporaneous record against the 
claim that the veteran was orthopedically sound when he 
entered service and no evidence of worsened disability of the 
spine linked to service on examination after service.  See, 
for example, Gahman, 13 Vet. App. at 151; Vanerson, 12 Vet. 
App. at 261-62 and Miller, 11 Vet. App. at 348.

The basis for the RO determination regarding aggravation is 
readily apparent from the record.  The RO could have 
reasonably concluded there was no aggravation in view of the 
medical evidence in service, no record of treatment after 
service, and the report on the initial VA examination.  Thus 
the RO presumably based this conclusion in favor of 
preexisting disability that was not aggravated on a review of 
the entire record.  The RO's judgment in equating the 
fibrositis with the lordosis cannot be reasonably viewed as 
establishing an undebatable error.  Further, it would seem 
that the VA examination soon after service served to complete 
the evaluation that the military examiner in 1970 felt 
necessary. 

The Board finds that the record did not provide undebatable 
evidence that a spine disability was aggravated or 
permanently worsened in service when all the evidence is 
considered.  Nor did it undebatably establish such disability 
was incurred in service since the lower back strain mentioned 
in service was not found on VA examination and the VA 
examiner did not link fibrositis, if present, to an injury in 
service.  See McManaway v. West, 13 Vet. App. 60, 66 (1999); 
Maxon v. West, 12 Vet. App. 453, 459-60 (1999).  

CUE requires a high standard of proof and the record did not 
compel a favorable determination without establishing an 
increase in disability or a disability of the spine incurred 
initially in service.  The record was not undebatable on this 
point.

Clearly, the applicable law and regulations extant at the 
time of the 1970 RO decision were correctly applied and it 
has not otherwise been shown.  The facts as they were known 
at the time were correct and it has not been shown otherwise.  
The RO considered all pertinent documentary evidence and it 
does not appear that a relevant document was overlooked, or 
that such evidence was brought to the RO's attention but not 
obtained.  The inpatient record information from the 1970 VA 
hospitalization was essentially duplicated in the final 
summary and orthopedic evaluation, both reports having been 
of record in 1970. 

In summary, the facts as they were known to the RO in October 
1970 lack evidence of an error such that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Further, the 
Board must advise the appellant that any argument based upon 
disagreement as to how the relevant facts were weighed or 
evaluated, that is, a "misinterpretation of facts," does 
not rise to the level of CUE as that term has come to be 
defined.  

The essence of the argument for CUE that is based in weight 
that was accorded various medical findings is essentially 
grounded in factual interpretation.  Overall, the Board finds 
that the criteria for CUE existing in the prior final RO 
decision of June 17, 1970 have not been met.  Disagreement 
with the way the evidence was evaluated is not a claim of 
CUE.  Therefore, the Board must find that the rating decision 
of June 1970 at issue was in accord with acceptable rating 
judgment.  Clearly, it was not shown that the evidence 
compelled service connection as claimed.  See Bierman v. 
Brown, 6 Vet. App. 125, 131 (1994); Suttmann v. Brown, 5 Vet. 
App. 127, 133-34 (1993); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992). 

The weight and probative value given to a particular 
examination report or treatment record involves judgment.  
Accordingly, the Board finds that the rating decision in 
question did not contain error of fact or law that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result regarding the claim of service connection for a 
disability of the spine would have been manifestly different 
but for the error.  See also Baldwin v. West, 13 Vet. App. 1 
(1999). 


II.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for a 
disability of the back.

Factual background

Evidence considered in the June 1970 rating decision has been 
reported previously.
In a VA compensation claim in 1979 for other disorders, the 
veteran mentioned hospital treatment in mid 1972 for an 
injury to the back and an automobile accident at the same 
time.  VA and non-VA medical records assembled in connection 
with compensation claims filed in the early and mid 1980's 
for other disorders did not refer to a disability of the 
back.  VA psychiatric evaluation in 1989 noted a history of a 
back injury in 1985, and also starting with Social Security 
Administration disability (SSA) in 1985, reportedly for an 
emotional disorder.  It was noted that he received some 
treatment for his back, and back problems was an entry in the 
multi-axial diagnostic assessment.  He reported other 
physical complaints on a VA psychiatric evaluation in 1992.

In 1996 the veteran sought to reopen his claim for service 
connection of a disability of the back by submitting 
duplicate service medical records and VA records considered 
in 1970.  He added more duplicate service medical records 
with his notice of disagreement.  His hearing testimony 
recalled back problems since 1970, SSA disability and 
treatment for his back (Transcript 3-7).

A VA social worker late in 1997 reported that the veteran 
tended to focus more on skeletal pain, primarily in the lower 
back-pelvic area where "apparently he sustained an injury in 
an automobile accident in the early 1970's".  He told a VA 
psychiatry examiner in 1997 that his back injury was in 1969.  
A VA examiner of the spine in 1998 noted references to back 
pain in 1970 records, and a history of lumbar spine trauma in 
military service.  

The examiner noted that a VA x-ray in May 1992 showed mild 
degenerative changes of L4-L5.  The diagnosis was status post 
trauma, lumbar spine, chronic low back strain and traumatic 
arthritis, lumbar spine.  The 1992 x-ray report noted a 
clinical history of low back pain.  More recent VA clinical 
records in 1998 note he had chronic back pain from an old 
injury for which he was trying to get VA disability.  In 
early 1999 regarding chronic back pain, he reportedly said 
that he had injured his back in 1969, when he hit a hole at 
night, and that he had had back pain off and on since then. 

VA clinical records recently received from late 1987 show the 
complaint of pain across the low back and note the veteran 
received chiropractic treatment.  The records show an April 
1992 diagnosis of low back pain among other complaints.  X-
rays of the lumbosacral spine and thoracic spine in 1998 were 
read as showing mild degenerative arthritic changes.  The 
clinical history was that he had fallen, and now had 
paresthesia on the right side of the body.  In addition to 
finding mild degenerative changes of the thoracic spine, an 
examiner felt that several anterior wedged thoracic vertebrae 
found on x-ray were old, based on no cortical break being 
seen.  A clinical record entry included a diagnostic 
impression of degenerative joint disease of the spine.  

Recently received records from the SSA show disability 
determined as a result of psychiatric disorders.  The records 
include 1985 private medical treatment records of radiology 
examination showing degenerative arthritic changes in the 
right L5-S1 facet joint.  A physician's clinical records late 
in 1985 show low back pain after a fall at work several 
months earlier, and interpret a recent radiology study as 
showing hypertrophic degenerative spondlyarthrosis at L4-L5 
and L3-L4.  



The physician reported in 1986 that the veteran felt he may 
have a service-connected disability with reference to his 
knees.  A psychiatry evaluation in 1986 includes his report 
of a back injury sustained in 1969 in Vietnam.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).


Analysis

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  When a claimant seeks to reopen a finally denied 
claim, the Board must review all of the evidence submitted 
since that action to determine whether the claim should be 
reopened and readjudicated on a de novo basis.  Glynn v. 
Brown, 6 Vet. App. 523, 529 (1994).  In order to reopen a 
finally denied claim there must be new and material evidence 
presented since the claim was last finally disallowed on any 
basis, not only since the claim was last denied on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  Under 
Evans, evidence is new if not previously of record and is not 
merely cumulative of evidence previously of record.  The 1960 
RO decision is the pertinent rating determination.

Review of the RO's findings in the June 1970 decision shows, 
in essence, that it found no competent medical evidence of a 
claimed back disability having its inception in service.  The 
RO noted in its decision that the discharge examination 
showed disability reported on the entrance medical 
examination.  The RO noted treatment for back pain reported 
in service.   

In the case at hand, the Board finds that new and material 
evidence has been submitted to warrant reopening the 
veteran's claim for service connection for a disability of 
the back.  The specified basis of the RO's 1970 denial is 
changed by the additional evidence that includes a thorough 
VA medical evaluation of the veteran and other relevant 
records.  This evidence received since the 1970 decision is 
not essentially cumulative of earlier evidence.  There is 
evidence of a current disability of the back, described as 
degenerative/traumatic arthritis and chronic back strain, 
which was not previously shown.  There is also sworn 
testimony supplementing the record.

VA must first determine whether the veteran has submitted new 
and material evidence under section 3.156 to reopen the 
claim.  The additional evidence regarding the back disorder 
is not cumulative thereby passing the first test.  

The additional evidence added to the record since the 1970 
decision adds to previously reviewed evidence regarding back 
complaints since service and provides evidence of current 
disability.  There is also historical evidence of back 
complaints several years after service.  

The Board finds that the additional evidence viewed with that 
previously of record is new and material evidence as defined 
by the regulation.  It bears directly and substantially upon 
the issue at hand, and being neither solely duplicative nor 
cumulative, it is significant and must be considered in order 
to decide the merits of the claim fairly.  38 C.F.R. 
§ 3.156(a).  

As new and material evidence has been submitted to reopen the 
veteran's claim for service connection, the first element has 
been satisfied.  Accordingly, the Board's analysis must 
continue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

VA must determine whether the record is sufficient to proceed 
to evaluate the merits of the claim, but only after ensuring 
that the duty to assist has been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999).  The Board will not address the 
remaining elements at this time for reasons set forth below 
and in the remand portion of this decision. 

In essence, the veteran has substantiated his claim to allow 
for it to be reopened.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  It is accompanied by supporting evidence, 
principally the VA examination in 1998 and other records that 
report the back injury in service at a time when he was not 
pursuing a VA compensation claim.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  There is evidence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

There is competent evidence of incurrence from the service 
records and early VA reports.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  

There is also medical evidence that could be interpreted as 
supporting a nexus to service for chronic low back strain and 
traumatic arthritis.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
However, it is apparent that the VA examination in 1998 was 
conducted with an incomplete record, principally in view of 
the evidence from SSA added later.  There is also a reference 
to a back injury in 1972 for which there is no record.  


ORDER

The June 17, 1970 rating decision, wherein the RO denied 
entitlement to service connection for a disability of the 
back, did not constitute CUE.

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
disability of the back, the appeal is allowed to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In light of the Board's decision, there is a need for further 
evidentiary development specifically regarding outstanding 
records and medical opinion, in view certain facts in the 
record. 

The Board has noted the significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  It 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(published at 57 Fed. Reg. 49,747 (1992)).  

In addition to the VCAA, the Board notes that relevant 
records are not accounted for.  The record of treatment for 
the back at Sanders County Hospital from July 1972 to August 
1972 has not been requested.  VA records in the mid 1980's 
mentioned chiropractic treatment for the back that is not 
otherwise documented.  Thus the record shows two back 
injuries after service and other medical treatment of which a 
record was not available to the VA examiner in 1998. 

In light of the foregoing, the Board must conclude that the 
current record is not adequately developed to allow for an 
informed determination of this issue.  

In accordance with the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim, the 
case is again REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
back.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

All information which is not duplicative of 
evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of the 
relevant records sought, it shall notify the 
veteran that it has been unable to obtain 
such records by identifying the specific 
records not obtained, explaining the efforts 
used to obtain those records, and describing 
any further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103A(b)(2)).

3.  The RO should arrange for a VA special 
orthopedic examination of the veteran by an 
orthopedic surgeon or other available medical 
specialist, including on a fee basis if 
necessary, to determine the nature, extent of 
severity, and etiology of any disability of 
the back that may be present.  Any further 
indicated special studies should be 
conducted.  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination.  
The examiner must annotate the examination 
report that the claims file was in fact made 
available for review in conjunction with the 
examination.  

The examiner should review the veteran's 
claims folder and provide an opinion on the 
degree of probability that any disorder(s) of 
the back found on examination is(are)  
related to service, particularly on the basis 
of the circumstances reported by the veteran 
to have occurred during service.  

The examiner should provide a complete 
rationale for all opinions and conclusions 
expressed.  Any consultations with other 
specialists deemed necessary for a 
comprehensive evaluation should be obtained.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  



The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998)

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After undertaking any development deemed 
appropriate in addition to that specified 
above, the RO should adjudicate the issue of 
entitlement to service connection for a 
disability of the back on a de novo basis.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
without good cause shown to report for a scheduled VA 
examination(s) may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


